Citation Nr: 1236739	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a brainstem disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Dana W. Duncan, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

By a November 2008 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based on an undated Joint Motion for Remand (Joint Motion), the Court remanded the appeal in March 2010 for additional consideration.  In August 2010, the Board vacated its November 2008 decision and again denied the issues on appeal.  Thereafter, the Veteran again appealed the Board's decision to the Court.  Based on another undated Joint Motion, the Court again remanded the appeal in October 2011 for additional development and consideration.  In April 2012, the Board vacated its August 2010 decision and remanded the issues to the RO for additional development in compliance with the Joint Motion.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO.


REMAND

In its April 2012 remand, the Board requested that the RO provide the Veteran with a VA examination to determine whether his brainstem disorder and cervical spine disorder are congenital defects or congenital diseases.  The Board explained that if they were found to be congenital defects, the examiner must state whether these defects were subject to a superimposed disease or injury in service, thereby 

resulting in additional disability.  If they were determined to be congenital diseases, the examiner was requested to provide an opinion as to whether they were aggravated beyond the normal progression of the disease by active duty service.  Last, the Board requested that the Veteran be provided with a VA examination addressing the etiology of his headache disorder.

In May 2012, the Veteran underwent three VA examinations - a neurological examination, a headache examination, and a neck examination.  The diagnoses included other disorders of the pituitary and other syndromes of diencephalohypophyseal origin, myofascial pain syndrome, occipital neuralgia, trigeminal neuralgia, and congenital anomaly of the cervical spine with fusions of C2 and C3.  Unfortunately, the VA opinions provided are inadequate as to the cervical spine disability and the brainstem disability for the reasons explained below.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Additionally, no opinion was provided with regard to the etiology of the headache disability.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the RO must obtain supplemental opinions from the VA examiners who provided the May 2012 opinions regarding the cervical spine disability and brainstem disability, and must obtain a VA opinion addressing the etiology of the Veteran's current headache disorder.  

After reviewing the VA claims file and all VA treatment records on Virtual VA, interviewing the Veteran, and performing a physical examination, the VA examiner who performed the cervical spine examination concluded that the Veteran's cervical spine disorder was a congenital defect, and not a congenital disease.  The examiner also stated that the congenital defect was not subject to superimposed disease or injury during service, and noted that it had been stable.  With respect to the impact of the Veteran's cervical spine disorder on his headaches, the examiner found that the Veteran's "cervical spine anomaly is not causing neurological or vascular 

compromise" and explained that the "[c]omplaints of headache and vertigo are not a symptoms [sic] of the bony fusion of C2 and C3 and furthermore he didn't have start [sic] of chronic headaches until years after the end of his active duty period."  While the VA examiner who provided the opinion with regard to the Veteran's cervical spine answered the questions requested by the Board, the examiner did not provide any explanation or rationale to support the opinion that the Veteran's cervical spine disability is a congenital defect, and not a congenital disease.  Accordingly, the RO should request a supplemental opinion from the VA examiner who provided the May 2012 opinion with regard to the etiology of the Veteran's cervical spine disorder providing supporting explanation and rationale for the finding that the Veteran's cervical spine disorder is a congenital defect, and not a congenital disease.

With regard to the May 2012 VA opinion addressing the Veteran's brainstem disorder, the opinion does not reflect that the examiner reviewed the Veteran's claims file prior to preparing the opinion and the examiner did not answer the questions requested by the Board.  Specifically, the examiner stated that the "pituitary adenoma/hypophysitis is not a congenital disease or defect" but did not opine whether the diagnosed "other syndrome of diencephalohypophyseal origin" is a congenital disease or defect.  Further, the examiner did not provide any explanation or rationale for the opinions provided.  Moreover, the examiner provided an opinion that the Veteran's cervical spine disorder is a "congenital anomaly" which may have been aggravated by active duty service.  This opinion is in direct opposition to the May 2012 opinion provided by the VA examiner who conducted the VA neck examination.  Accordingly, the RO should obtain a supplemental opinion from the VA examiner who provided the May 2012 VA opinion concerning the Veteran's brainstem disability and request a clear opinion as to whether the Veteran's diagnosed brainstem disability is a congenital defect or a congenital disease.  If it is a congenital defect, the examiner must explain whether the defect was subject to a superimposed disease or injury in service.  If it is found to be a congenital disease, the examiner must provide an opinion as to whether it was aggravated beyond the normal progression by active duty service.  All opinions 

must be based on a thorough review of the Veteran's claims file and contain supporting explanation and rationale for all findings and opinions.

Accordingly, the case is remanded for the following action:

1.  The RO must return the Veteran's claims file the VA examiner who provided the May 2012 VA examination and opinion concerning the Veteran's cervical spine disability, and request clarification with supporting explanation and rationale for the VA examiner's conclusion that the Veteran's diagnosed cervical spine disability is a congenital defect, and not a congenital disease.  The opinion provided must be based on a thorough and complete review of the Veteran's claims file and all records on Virtual VA, and the examiner must specify in the report that the claims file and Virtual VA records were reviewed.  The examiner must provide supporting explanation and rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If the examiner who performed the May 2012 VA cervical spine examination is no longer available, the RO must provide the Veteran with a new VA examination to 

determine whether his diagnosed cervical spine disability is a congenital defect or congenital disease.  The Veteran's claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the evidence of record, to include the service and post-service treatment records, Virtual VA records, and the Veteran's contentions, the VA examiner must provide an opinion as to whether the Veteran's cervical spine disability is a congenital defect or congenital disease.  If it is determined to be a congenital disease, the VA examiner must provide an opinion as to whether the cervical spine disability was aggravated beyond the normal progression of the disease by the Veteran's active duty service.  If it is found to be a congenital defect, the examiner must provide an opinion as to whether it was subject to a superimposed disease or injury during service and identify the superimposed disease or injury.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not 

those of the particular examiner.  The report prepared must be typed.

2.  The RO must return the Veteran's claims file to the VA examiner who provided the May 2012 VA examination and opinion concerning the Veteran's brainstem disability, and request clarification with supporting explanation and rationale for the opinion provided.  The opinion provided must be based on a thorough and complete review of the Veteran's claims file and all records on Virtual VA, and the examiner must specify in the report that the claims file and Virtual VA records were reviewed.  Specifically, the examiner must be asked to provide an opinion as to whether any of the Veteran's diagnosed brainstem disabilities are congenital defects or congenital diseases.  If they are determined to be congenital diseases, the VA examiner must provide an opinion as to whether the disability was aggravated beyond the normal progression of the disease by the Veteran's active duty service.  If they are found to be congenital defects, the examiner must provide an opinion as to whether they were subject to a superimposed disease or injury during service and identify the superimposed disease or injury.  The examiner must also provide explanation and rationale for the opinion that the Veteran's cervical spine "congenital anomaly" may have been aggravated by service.  The opinions provided must be based on a thorough and complete review of the Veteran's claims file and all Virtual VA records.  The examiner must provide a thorough explanation and rationale for all opinions stated.  If the examiner cannot provide the requested opinion without resorting to 

speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If the examiner who provided the May 2012 VA brainstem disability examination and opinion is no longer available, the RO must provide the Veteran with a new VA examination to determine whether his diagnosed brainstem disability is a congenital defect or congenital disease.  The Veteran's claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the evidence of record, to include the service and post-service treatment records, Virtual VA records, and the Veteran's contentions, the VA examiner must provide an opinion as to whether the Veteran's brainstem disability is a congenital defect or congenital disease.  If it is determined to be a congenital disease, the VA examiner must provide an opinion as to whether the brainstem disability was aggravated beyond the normal progression of the disease by the Veteran's active duty service.  If it is found to be a congenital defect, the examiner must 

provide an opinion as to whether it was subject to a superimposed disease or injury during service and identify the superimposed disease or injury.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine the etiology of his headache disorder.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the evidence of record, to include the service and post-service medical records, Virtual VA records, and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran's current headache disorder is directly related to service or to his cervical spine disorder or brainstem disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot 

provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the 

paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

7.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

